Citation Nr: 1225207	
Decision Date: 07/20/12    Archive Date: 07/30/12	

DOCKET NO.  08-05 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for a back disorder, to include as secondary to service-connected right hip degenerative joint disease.

5.  Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In May 2012, the Veteran testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board notes that the July 2007 rating decision also denied service connection for a lipoma removal scar of the lower back and the Veteran timely appealed such decision.  However, prior to certification of the appeal to the Board, the RO granted service connection for lipoma removal scar of the lower back in a November 2008 rating decision, and assigned a noncompensable disability rating, effective March 30, 2007.  As such is a complete grant of the benefit sought on appeal, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for a back disorder and entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On May 15, 2012, prior to the promulgation of a decision in the appeal by the Board, the Veteran withdrew his claim of entitlement to service connection for bilateral hearing loss, tinnitus, and dizziness.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria are met for withdrawal of the claim for entitlement to service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria are met for withdrawal of the claim for entitlement to service connection for dizziness.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal (VA Form 9 or equivalent statement) may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  The Veteran withdrew his appeals as to the issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, and entitlement to service connection for dizziness in a statement that was received at the Board on May 15, 2012.  Consequently, the criteria are met for withdrawal of those claims.  Accordingly, the Board does not have jurisdiction to review those appeals, and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to service connection for dizziness is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

With respect to the Veteran's claim for entitlement to service connection for a back disorder, to include as secondary to service-connected right hip degenerative joint disease, the Veteran contends that such results from a fall in service, or was caused or aggravated by his service-connected right hip disability.  In this regard, the Veteran's service treatment records include documentation of a fall from a ladder in February 1978, resulting in immediate pain in his right buttock and low back, and spasm of his thigh and back muscles.  In Reports of Medical Examination dated July 1981, September 1983, and September 1986, clinicians found that the Veteran's spine and other musculoskeletal systems were normal on clinical evaluation.  In Reports of Medical History dated July 1981 and September 1986, the Veteran checked boxes indicating that he did not have, and had never had, recurrent back pain.  At his June 2007 VA examination of his spine, the Veteran reported that he has had no treatment for his lumbar spine disorder since the original injury in February 1978, and it was not a problem until his recent move.  By contrast, the Veteran asserted at his May 2012 hearing before the undersigned Acting Veterans Law Judge that he has had back pain ever since service.  See transcript, p. 6.

The Board notes that the Veteran was afforded VA examinations for his back disorder in June 2007 and April 2008.  In both reports, the examiner diagnosed the Veteran with degenerative disease of the lumbar spine and opined that it was consistent with his age, based on radiographic evidence.  In the April 2008 report, the examiner opined that the Veteran's current degenerative disc disease was not caused by or the result of his fall in service in 1978 because the disease was consistent with normal aging, again based on radiographic evidence.

The Board finds that an addendum opinion is required for four reasons.  First, the author of the addendum should provide a rationale for the conclusion that the Veteran's current lumbar spine degenerative disc disease was consistent with normal aging, if the author finds that conclusion to be correct.  The reviewing examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's back disorder resulted from service.  For each etiological conclusion reached by the author, he or she should explain the reason(s) why the radiographic or other findings led to that conclusion.

Second, in the April 2008 report, the examiner stated that "There would be no degenerative disease at the time of the fall but would be manifested six to 12 months in the future."  The Board requests clarification of this statement.  Specifically, the author should clarify whether the Veteran had degenerative disease of the lumbar spine during or within one year of separation from service.  The clinician should explain the reasoning for any opinion.

Third, the Veteran's private physician, Dr. McD., provided an opinion dated May 2012 to the effect that the Veteran's 1978 in-service "fall is related to his current lumbar spine difficulties, demonstrated on his MRI [magnetic resonance imaging] scan as degenerative disc disease at L2-3, L3-4, and L4-5."  Dr. McD. did not provide a rationale for his conclusion.  Nevertheless, the author of the addendum should address such opinion, state whether he or she concurs with Dr. McD.'s etiological opinion, and explain why or why not.

Fourth, the Veteran asserted at his May 2012 hearing before the undersigned Acting Veterans Law Judge that his service-connected right hip degenerative joint disease may have caused or aggravated his back disorder, particularly because his right hip disability affects his gait.  See transcript, pp. 5-7.  Of note, the June 2007 VA Joints examiner observed that the Veteran "walked for this examiner down the hall as directed with obvious pain and limping gait.  When unaware of being observed his gait was normal without the limp and obvious pain on observation."  As such, an etiological opinion is required as to whether the Veteran's service-connected right hip degenerative joint disease caused or aggravated his back disorder.  

Additionally, while on remand, the Veteran should be provided with notice compliant with the Veterans Claims Assistance Act of 2000 (VCAA) as to the secondary aspect of his claim, i.e., service connection for a back disorder as secondary to his service-connected right hip degenerative joint disease.

With respect to the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for right hip degenerative joint disease, a remand is necessary in order to afford the Veteran a new examination so as to determine the current nature and severity of that disability.  In this regard, the Board observes that he was last examined by VA in June 2007.  As the Veteran was most recently examined by VA over five years ago and no more recent reports of treatment have been submitted, the Board finds that a contemporaneous examination is warranted so as to determine the current nature and severity of his right hip degenerative joint disease.  See Snuffer v. Gober, 10 Vet.App. 400 (1997); Caffrey v. Brown, 6 Vet.App. 377 (1994); VAOPGCPREC 11-95 (1995).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his back disorder since service, and his right hip degenerative joint disease since June 2007.  In this regard, at his May 2012 hearing, the Veteran indicated that he received treatment for his right hip from an unnamed physician in Coeur d'Alene, Idaho.  See transcript, p. 9.  The Veteran also noted that he does not receive any treatment through VA, but used Tricare.  Id. at p. 11.  Therefore, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice in accordance with the VCAA regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a back disorder as secondary to his service-connected right hip degenerative joint disease.

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his lumbar spine degenerative disc disease since service, and his right hip degenerative joint disease since June 2007.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from an unnamed physician in Coeur d'Alene, Idaho, and Tricare.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, the claims file should be returned to the April 2008 VA spine examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the April 2008 VA spine examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his lumbar spine is left to the discretion of the clinician selected to write the addendum opinion.

The reviewing examiner should:

(A) Provide a rationale for the conclusion that the Veteran's current back disorder was consistent with normal aging, if the author finds that conclusion to be correct.  The reviewing examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's back disorder resulted from service.  For each etiological conclusion reached by the author, he or she should explain the reason(s) why the radiographic or other findings led to that conclusion.

(B) Clarify the statement from the April 2008 VA examination report that "There would be no degenerative disease at the time of the fall but would be manifested six to 12 months in the future."  Specifically, the author should clarify whether the Veteran had degenerative disease of the lumbar spine during or within one year of separation from service.  The clinician should explain the reasoning for any opinion.

(C) State whether he or she concurs with Dr. McD.'s May 2012 opinion that the Veteran's 1978 in-service "fall is related to his current lumbar spine difficulties, demonstrated on his MRI scan as degenerative disc disease at L2-3, L3-4, and L4-5," and explain why or why not.

(D) Opine whether the Veteran's back disorder was at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected right hip degenerative joint disease.  In offering this opinion, the examiner should consider the Veteran's contention that his right hip disability has altered his gait.

The rationale for any opinion offered should be provided.

4.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right hip degenerative joint disease.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Range of motion testing should be accomplished and the examiner should provide ranges of motion for flexion, extension, abduction, adduction, and rotation.  The examiner should note the degree at which pain begins, and whether pain, incoordination, excess fatigability, weakened movement, repetitive motion and/or flare-ups further limit his range of motion and, if so, the degree to which range of motion is limited.  The examiner should note whether favorable, intermediate, or unfavorable ankylosis of the right hip is present.  The examiner should also note whether there is flail joint of the right hip and/or any impairment of the femur and, if so, the severity of such.  

The examiner should also discuss the impact that the Veteran's right hip degenerative joint disease has on his employability, to include whether such renders him unemployable. 

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
	
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


